Citation Nr: 0206369	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for a left knee 
disability, currently evaluated as 60 percent disabling.

2.  Entitlement to a higher rating for a psychiatric 
disability, currently evaluated as 70 percent disabling. 

(The claim for benefits under 38 U.S.C.A. § 1151 for 
residuals of a spinal cord injury with loss of use of both 
lower extremities, a neurogenic bladder, bowel incontinence, 
and impotence, claimed as due to an attempted spinal 
anesthesia, will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to January 
1960, and from March 1961 to December 1966.  

By a February 1997 RO decision, the veteran's claim for a 
rating higher than 30 percent for a left knee disability was 
denied, and his claim for a rating higher than 50 percent for 
a psychiatric disability was denied.  By a March 1998 RO 
decision the veteran was granted a temporary total rating 
based on his left knee surgery; this total rating was made 
effective April 7, 1997; thereafter, a 30 percent rating was 
assigned as of June 1, 1998.  In September 1998, the RO 
granted the veteran an increased rating to 60 percent for his 
left knee disability, effective November 1, 1996.  In May 
2000, the Board of Veterans' Appeals (Board) denied the 
veteran's claim for a rating higher than 60 percent for his 
left knee disability, and granted the veteran's claim for a 
higher rating for a psychiatric disability, increasing his 
rating from 50 to 70 percent.  By a May 2000 decision, the RO 
implemented the Board's decision. 
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2001 
Court order, that portion of the Board's decision that 
denied:  1) a rating higher than 60 percent for a left knee 
disability,  2) a rating higher than 70 percent for a 
psychiatric disability, and 3) benefits under 38 U.S.C.A. 
§ 1151 for residuals of a spinal cord injury with loss of use 
of both lower extremities, a neurogenic bladder, bowel 
incontinence, and impotence, claimed as due to an attempted 
spinal anesthesia, was vacated and these matters were 
remanded pursuant to directives established by the Court.

The main body of the present Board decision concerns the 
veteran's claims for a higher rating for a left knee and a 
psychiatric disability.  The Board is not, at this time, 
considering the claim for benefits under 38 U.S.C.A. § 1151.  
Rather, the Board is undertaking additional development on 
that issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum allowable rating 
for a left knee disability.

2.  The veteran's psychiatric disability is productive of no 
more than severe social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic Codes 5055, 
5256-6263 (2001).

2.  The criteria for an evaluation in excess of 70 percent 
for a psychiatric disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic Code 9400 
(1996 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1955 to January 
1960, and from March 1961 to December 1966.  

Records from the Social Security Administration (SSA) 
indicate that in September 1990 the veteran was deemed 
unemployable due to his psychiatric and left knee conditions.  
Historically, the records pertaining to his psychiatric 
condition indicate that he received treatment for episodes of 
rage and outbursts of anger, including physical violence.  
These outbursts were often triggered by environmental cues, 
such as fear of psychiatric hospitalization and authoritarian 
direction from others.  Medical records dated in the recent 
past (1994 -neuropsychiatric examination) indicate that he 
was oriented and had no delusions, hallucinations, ideas of 
reference, or suspiciousness.  Memory, both remote and 
recent, was good.  Insight, judgment, and intellectual 
capacity were adequate.  During a psychological evaluation in 
1994, he reported an incident of explosive behavior in 1992, 
at his place of employment, and indicated that he had not 
worked since that time.  Apparently, he was told that he 
would not deal with customers when he was first hired; 
however, there was an incident while the manager was away and 
he had to deal with a customer.  The discussion with the 
customer deteriorated and he "picked up the customer."

A VA hospitalization report, dated in July 1994, indicates 
that the veteran underwent a left knee arthroscopy for 
treatment of left knee pain, swelling, locking and buckling.  

By an August 1995 RO decision, the veteran was granted an 
increased rating from 10 to 50 percent for his psychiatric 
disability, effective from January 1994.  He was also awarded 
a temporary total rating from July 7, 1994, to April 30, 
1995, for his left knee disability; thereafter, a 30 percent 
rating was resumed effective from May 1, 1995.  In addition, 
he was awarded service connection for low back pain as 
secondary to left knee surgery.  By a January 1996 RO 
decision, the veteran was awarded another temporary total 
rating for his left knee disability, effective from September 
25, 1995, and a 30 percent rating was resumed effective from 
November 1, 1996.  Individual unemployability was established 
effective from January 1994.   The aforementioned RO 
decisions were not appealed and are final. 

In a February 1996 statement, R.E.C., III, M.D., noted that 
the veteran's major complaint was left knee pain.  He said 
that his pain was no better than it was prior to his left 
knee replacement.  On examination, it was noted that the 
veteran moved slowly throughout the examination.  The left 
knee had a well-healed surgical wound.  Range of motion was 5 
to 90 degrees of flexion.  There was moderate edema, no 
erythema, no fluctuance, and possible trace effusion on 
bending.  X-rays of the left knee showed no problems with the 
interfaces of the apparently posteriorly stabilized total 
left knee replacement.  The impressions included status post 
left total knee replacement.  On follow-up examination in 
March 1996, it was noted that the veteran's knee had 
undergone much improvement in terms of swelling and pain 
following the beginning of Relafen therapy.  It was noted 
that his motion was slightly over 90 degrees in full 
extension.  

In August 1996, the veteran complained he was doing terrible 
and had persistent left knee pain.  He said he had decreased 
range of motion.  On objective examination, he had 0 to 80 
degrees of range of motion.  He had no medial or joint line 
tenderness.  He was tender over the patella, and had painful 
decreased flexion.  It was noted he was going to seek 
evaluation for a possible patellar compartment revision and 
"recut of the tibia." 

A January 1997 VA orthopedic surgery note shows that the 
veteran had developed clinical and radiological findings of 
left total knee arthroplasty tibial loosening.  It was noted 
that a plan was made for a revision.  

In April 1997, the veteran underwent a VA examination for 
housebound status or permanent need for regular aid and 
attendance.  It was reported that he was highly anxious and 
was not bearing weight on the left leg.  It was noted that he 
was using a walker in the household, only, and could walk 
without the assistance of another for one block. 

In April 1997, the veteran was hospitalized at a VA facility 
where he underwent revision of left total knee arthroplasty.  
During the course of hospitalization, and prior to surgery, 
the veteran complained of pain and instability of the left 
knee.  On discharge, the diagnoses included status post 
failed left total knee arthroplasty. 

In a February 1998 statement, D.B., M.D., indicated that the 
veteran had Axis I diagnoses including PTSD, dissociative 
disorder, depression (not otherwise specified), and 
intermittent explosive disorder; and his Axis II diagnosis 
was a personality disorder (not otherwise specified) with 
borderline narcissistic and antisocial features.  Dr. D.B. 
noted that the veteran had been working hard to understand 
himself and had succeeded in recovering considerable control 
over his aggressive impulses.  He only experienced isolated 
episodes and was frequently able to abort his impulses before 
they were fully expressed.  He had developed a better 
understanding of how he had come to be plagued with angry 
impulses and exhibited an increasing ability to form 
reciprocal relationships with his wife and family.  It was 
noted that the veteran had benefited from the use of Zoloft 
and had weekly sessions lasting an hour, using cognitive 
behavioral and interpersonal techniques.  In a March 1998 
addendum, Dr. D.B. noted that the veteran's Axis IV diagnosis 
was: severe health, and his GAF score was 55. 

In a March 1998 statement, G.R.H., M.D., indicated that the 
veteran had undergone left total knee arthroplasties in 
September 1995 and April 1997.  It was commented that the 
veteran was unable to use his left leg as would be expected.  
It was noted that he had a complicated situation as he was 
suffering from chronic low back pain which prevented normal 
exercise.  It was also noted that he suffered from 
depression. 

At a March 1998 RO hearing, the veteran testified that he had 
difficulty ambulating and walked with a cane.  He related 
that he had leg swelling and pain.

By a March 1998 RO decision, the veteran was granted a total 
rating for his left knee condition effective April 7, 1997, 
thereafter, a 30 percent rating was continued as of June 1, 
1998.

An April 1998 VA examination report shows that the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran had been seeing a private psychiatrist and was 
taking medication including Zoloft, but his symptoms 
continued to be severe and included increasing sleep 
problems, combat nightmares, flashbacks, periods of increased 
depression and crying, difficulty with concentration and 
attention, and an increase in his symptoms when reminded of 
his service experiences (e.g. via movies and television).  On 
examination, the veteran was alert, tense, and pleasant.  He 
was cooperative and answered questions readily.  His verbal 
productivity, memory, insight, and judgment appeared 
adequate.  The diagnosis was a generalized anxiety disorder 
with depression, and PTSD symptoms.  A diagnosis of PTSD was 
not made at the examination.  The GAF was estimated at 45 in 
accordance with the serious psychiatric symptoms noted during 
the examination. 

An April 1998 VA joints examination shows that the veteran 
reported that he had previously undergone two left knee total 
arthroplasties.  He said his knee hurt all the time and that 
he did not have acute flare-ups.  He said he did not use 
crutches, braces, canes, or corrective shoes, but utilized a 
motorized cart.  He had no episodes of dislocation or 
recurrent subluxation.  The examiner noted that the 
examination was performed at a maximum state of disability 
per Deluca.  On examination, he had obvious swelling of the 
left knee.  He had a well-healed incision secondary to the 
left total knee replacement.  He had full extension of 0 
degrees and flexion to 90 degrees.  His ligaments were 
intact.  He had no joint line pain.  He could stand on his 
toes and heels and could squat.  The diagnosis was status 
post total left knee arthroplasties secondary to degenerative 
joint disease with limited motion.  An April 1998 VA X-ray 
study of the left knee shows that he had a prosthetic 
replacement of the left knee with metallic femoral and tibial 
components in place.  There were no complicating features.  
He had a small calcification adjacent to the lateral condyle 
of the femur which was likely of no clinical significance. 

By a September 1998 decision, the RO increased the veteran's 
rating for a left knee disability from 30 to 60 percent 
disabling, as of November 1, 1996.

An April 2000 VA examination for housebound status or 
permanent need for regular aid and attendance shows that the 
veteran was alert and appeared morose.  He was in a 
wheelchair.  It was noted he had a history of multiple left 
total knee arthroplasties.  On examination, he had decreased 
range of motion from 0 to 110 degrees and lax ligaments which 
equated to an unstable knee.  It was noted he had progressive 
difficulty with ambulation secondary to his knee and back 
problems.  It was noted that the veteran was able to walk 
without the assistance of another person, i.e. walk a few 
feet with a cane.  It was noted that the diagnoses included 
degenerative joint disease of the left knee, with 
instability.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the February 1997 rating decision 
and of the reasons and bases for the denial of his claims.  
The Board concludes that the discussions in the rating 
decision, SOC (issued in April 1997) and SSOC (issued in 
September 1998) informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  The rating decision, SOC, 
and SSOC also informed the veteran of the evidence that was 
considered. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran's private and VA medical records have been obtained.  
He has not referenced any unobtained evidence that might aid 
his claims or that might be pertinent to the bases of the 
denial of his claims.  The veteran was afforded multiple VA 
examinations in April 1997, April 1998, and April 2000 which 
address the disabilities at issue.  In sum, VA has done 
everything reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claims for 
higher ratings for a left knee and a psychiatric disability.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A.  Left Knee Disability

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there is intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262, with a minimum evaluation of 30 percent to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, and 40 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5262 regards impairment of the tibia and 
fibula.  A 10 percent rating is provided when there is 
malunion of the tibia and fibula with slight knee or ankle 
disability.  In order to warrant a 20 percent rating, there 
must be malunion of the tibia and fibula with moderate knee 
or ankle disability.  In order to warrant a 30 percent 
rating, the evidence would need to show malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent disability rating requires nonunion of the tibia and 
fibula with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Genu recurvatum, which is acquired, traumatic with weakness 
and insecurity in weight-bearing, objectively demonstrated, 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5263.

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805. 

The veteran is currently in receipt of a 60 percent rating 
under Diagnostic Code 5055.  As noted above, a 60 percent 
rating contemplates chronic residuals of severe painful 
motion and weakness of a prosthetic left knee replacement.  
It is noted that none of the other Diagnostic Codes--5003, 
5010, 5256 through 5263, or 7803 through 7805 (discussed in 
detail, above)--offer more than a 60 percent rating.  The 
question that is raised, however, is whether the veteran is 
entitled to separate ratings for different residuals of his 
service-connected left knee disability.  In other words, is 
the veteran entitled to not only a 60 percent rating under 
Diagnostic Code 5055 but also a separate evaluation under any 
other pertinent Diagnostic Code?

Generally, under the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
However, in Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that for purposes of determining whether an 
appellant is entitled to separate ratings for different 
problems or residuals of an injury such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  In July 1997, VA's Office of the General Counsel 
issued a precedent opinion which discussed how the law of 
Esteban could be applied to knee disabilities.  In essence, 
the Office of the General Counsel determined that a veteran 
who has both arthritis and instability of the knee may 
receive separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
VAOPGCPREC 23-97 (July 1, 1997); See also 38 C.F.R. § 4.25 
(1997); Esteban.  

Also pertinent to this case is the amputation rule which 
states, in pertinent part: "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. §  4.68.  With specific regard to the 
leg, amputation of a lower extremity at the middle or lower 
third of the thigh may be assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5162.  Amputation of a 
leg with defective stump and thigh amputation recommended or 
amputation not improvable by a prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164. 

In the instant case, it is acknowledged that the veteran has 
undergone multiple left knee replacements and his residuals 
include pain, swelling, limited range of motion, scars, and 
instability.  The fact remains, however, that the veteran is 
not entitled to separately rated residuals for his service-
connected left knee disability in excess of 60 percent as 
such would violate the aforementioned amputation rule.  In 
other words, even assuming the veteran does indeed have 
instability of the left knee and limitation of motion and/or 
scars which are ulcerated and painful etc., he still would 
not be entitled to a higher rating as the combined evaluation 
for the affected leg cannot exceed the rating for amputation 
at the elective level were amputation to be performed.  
Further, it is noted that the veteran is already receiving 
the maximum possible rating for painful limitation of motion 
with weakness, as such further analysis under DeLuca would 
not be of benefit.  See Johnston v. Brown, 10 Vet. App. 80 
(1997); DeLuca v. Brown, 8 Vet, App. 202 (1995).

In sum, the Board finds that the evidence does not support a 
rating higher than 60 percent.  Since the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for a left knee disability, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 
(1990).

B.  Psychiatric Disability

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  It is noted that the RO initially rated the 
veteran's service-connected psychiatric disability under 38 
C.F.R. § 4.132, Diagnostic Code 9400.  Under the old 
criteria, a 70 percent rating is assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there is totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  The new rating criteria provide that a 70 percent 
rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim for a higher rating for a psychiatric 
disability was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran.

The Board finds that the veteran does not meet the criteria 
for a 100 percent rating under either the old or new 
criteria.  

Considering the old rating criteria, the Board finds that the 
evidence as a whole demonstrates no more than severe social 
and industrial impairment from the veteran's service-
connected psychiatric disability, and such findings support 
the assignment of no more than a 70 percent rating.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).  It appears that 
the veteran has a relationship with his wife and family, 
albeit a "shaky" one.  There is no evidence on file showing 
that the veteran has virtual isolation in the community due 
to his psychiatric disability.  

As previously discussed, the veteran is unemployed.  It 
appears that he stopped working in 1992 following an incident 
with a customer at his place of employment.  This one 
incident is not sufficient for the Board to conclude that he 
is demonstrably unable to obtain or retain employment due to 
his psychiatric disability.  In this regard, it is noted that 
there is no evidence showing that he has attempted to find 
employment in recent years.  It is acknowledged that the 
veteran is in receipt of Social Security disability benefits, 
however, such were awarded on the basis of both his 
psychiatric and left knee disabilities.  (The veteran was 
awarded a total rating for compensation on the basis of 
individual unemployability.)  Notably, a February 1998 
statement reflects that the veteran had succeeded in 
recovering considerable control over his aggressive impulses, 
and was frequently able to abort his impulses before they 
were fully expressed.  In sum, there is no evidence showing a 
demonstrable inability to obtain or retain employment.  
Further, there is no evidence showing that the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Consequently, the requirements for a 100 
percent rating under the old rating criteria are not met.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

With regard to the new rating criteria, it is noted that 
medical records dated in 1994 show the veteran was oriented 
on examination.  He did not have any delusions, 
hallucinations, ideas of reference, or suspiciousness.  
Remote and recent memory were good.  Insight, judgment, and 
intellectual capacity were adequate.  In a February 1998 
statement it was noted that the veteran had aggressive 
impulses but was beginning to regain control of such.  At an 
April 1998 VA examination, it was noted that he had severe 
symptoms including increasing sleep problems, combat 
nightmares, flashbacks, periods of increased depression and 
crying, and concentration difficulty.  On examination, he was 
alert but tense.  His memory, insight, and judgment appeared 
intact.  The Board concludes that the veteran's symptoms are 
certainly no more than 70 percent disabling under the new 
criteria.  As noted above, the evidence on file fails to show 
total social and occupational impairment.  Further, the 
evidence on file fails to show the typical symptoms listed 
for a 100 percent rating.  There is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Consequently, the requirements 
for a 100 percent rating under the new criteria are not met.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

In sum, the veteran is entitled to no more than a 70 percent 
rating for a psychiatric disability.  The preponderance of 
the evidence is against an even higher rating for the 
condition; thus, the benefit-of-the-doubt rule does not 
apply, and a higher than 70 percent rating is not warranted.  
Gilbert, supra.

Both claims

The veteran asserts that both his left knee and psychiatric 
disabilities are more severe than currently evaluated.  While 
the veteran is competent to testify as to symptomatology he 
has experienced, without medical expertise or training, he is 
not competent to offer a medical opinion as to the severity 
of his current psychiatric and left knee problems.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  As such, the 
veteran's opinion has lessened probative value.  The Board 
does conclude that the medial evidence, prepared by 
disinterested professionals is more probative of the degree 
of the veteran's impairment.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's left knee or psychiatric 
condition has recently required hospitalization.  His 
service-connected left knee and psychiatric disabilities may 
well cause some impairment in his daily activities, but there 
is nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for such disabilities.  In any event, the Board, in 
the first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board again notes 
that the veteran was awarded a total rating for compensation 
on the basis of individual unemployability.


ORDER

An increased rating for a left knee disability is denied.

An increased rating for a psychiatric disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

